Citation Nr: 1522987	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the Veteran made an irrevocable election for educational assistance under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).

2.  Whether the amount of the Veteran's Post-9/11 GI Bill education benefits was properly calculated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to December 2003

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran filed an application in January 2013 for Chapter 33 (Post-9/11 GI Bill) educational assistance which included an irrevocable election of Chapter 33 benefits in lieu of educational assistance under Chapter 30 (MGIB).

2.  The record reflects the Veteran had unused MGIB benefits at the time she made the election of Post-9/11 GI Bill education benefits totalling 1 month and 27 days; and she was awarded 1 month and 27 days of Post-9/11 GI Bill benefits.

3.  The law mandates that when a claimant makes an election of Post-9/11 GI Bill benefits and still has unused MGIB benefits, the amount of Post-9/11 benefits will be limited to one month (or partial month) of entitlement under Post-9/11 GI Bill for each month (or partial month) of unused entitlement under MGIB (including any months of MGIB entitlement previously transferred to a dependent that the individual has revoked). 


CONCLUSIONS OF LAW

1.  The Veteran's election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program is irrevocable.  38 U.S.C.A. 
§§ 3301-24 (West 2014); 38 C.F.R. §§ 21.9520, 21.9550 (2014).

2.  The amount of the Veteran's Post-9/11 GI Bill education benefits was properly calculated.  38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. §§ 21.9520, 21.9550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032. 

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this case depends upon whether the Veteran made an irrevocable election of Chapter 33 (Post-9/11 GI Bill) education benefits in lieu of Chapter 30 (MGIB) education benefits; and, if so, the calculation of her Chapter 33 benefits.

The Board further notes that, as detailed below, the application of the law to the undisputed facts of this case reflects the Veteran has no legal entitlement to the benefits sought on appeal.  The provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of her claims, and she has in fact done so to include in her March 2013 Notice of Disagreement (NOD) and June 2013 Substantive Appeal.  Her accredited representative also submitted a statement in support of her appeal in May 2015.  Moreover, it is noted she indicated on her Substantive Appeal that no hearing was desired in conjunction with this appeal.

Initially, the Board notes that there is no dispute the Veteran satisfied the eligibility requirements for Chapter 33 (Post-9/11 GI Bill) education benefits as she has already been deemed eligible for such.  The issues in this case are whether she made an irrevocable election for Chapter 33 benefits in lieu of Chapter 30 benefits; and, if so, whether the amount of her Chapter 33 benefits was properly calculated.

Regarding the issue of whether an irrevocable election for Post-9/11 GI Bill benefits were made in lieu of MGIB benefits, the record reflects the Veteran submitted an electronic VA Form 22-1990 in January 2013, on which she indicated that she was electing to receive Chapter 33 (Post-9/11 GI Bill) benefits in lieu of Chapter 30 benefits (MGIB), effective February 12, 2013.  She also indicated that by electing this benefit she acknowledged and understood the election was irrevocable and may not be changed.

In accordance with 38 C.F.R. § 21.9520(c)(1)(i) , an individual is eligible for Chapter 33 benefits if he has met the minimum service requirements in paragraph (a) and (b), and then makes an irrevocable election to receive benefits under 38 U.S.C.A. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607. 

Pursuant to 38 C.F.R. § 21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing a VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., 'I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program.'); (iii) the date the individual wants the election to be effective (e.g., 'I want this election to take effect on August 1, 2009.').  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., 'I understand that my election is irrevocable and may not be changed.'). 

Thus, based on the above-referenced regulatory provisions, an election to receive benefits under Chapter 33 can become irrevocable upon completion and submission of a VA Form 22-1990.  In the alternative, a veteran has the option to either submit a transfer-of-entitlement designation under this chapter to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520(c)(2)(i)-(iv) in order for irrevocability to occur.  If a veteran has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.

In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) have been met as the record contains a fully completed electronic (online) application making this election.  Further, as noted above, the online application include a statement from the Veteran acknowledging that her election for Post-9/11 GI Bill program in lieu of benefits under the MGIB program was irrevocable.  However, it is also noted that the regulation does not explicitly impose this requirement on VA Form 22-1990.  In other words, acknowledgement by the Veteran that her election for Post-9/11 GI Bill benefits in lieu of MGIB benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Post-9/11 GI B ill benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits.

In view of the foregoing, the Board must find that the Veteran made an irrevocable election of Chapter 33 (Post-9/11 GI Bill) education benefits in lieu of Chapter 30 (MGIB) education benefits effective February 12, 2013.

With respect to whether the amount of the Veteran's Post-9/11 GI Bill education benefits were properly calculated, the Board notes that 38 C.F.R. § 21.9550 provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  However, this entitlement period is limited by 38 C.F.R. § 21.9550(b)(1) which states: 

(b)(1) An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked). 

The Board also notes that as part of the aforementioned January 2013 online education application, the Veteran indicated her acknowledgement and understanding of this limitation of Post-9/11 GI Bill benefits.

The record reflects it was calculated the Veteran had 1 month and 27 days of MGIB benefits remaining at the time she made her irrevocable election of the Post-9/11 GI Bill education program, which is the amount of benefits she received under the Post-9/11 program.  The Board finds no error in its review of this calculation.  Moreover, there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The record does not contain clear and convincing evidence that this calculation of unused MGIB benefits was incorrect.

In view of the foregoing, the Board must find that the uncontested facts of this case reflect the Veteran made an irrevocable election for Post-9/11 GI Bill education benefits effective February 12, 2013; and that the amount of her Post-9/11 GI Bill education benefits was properly calculated based upon the amount of her unused MGIB benefits.  The Board is sympathetic to the Veteran's contentions, particularly as she indicated her actions were based upon the advice of the VA education help line that she had to apply for the Post-9/11 GI Bill benefits in order to not a have a lapse in class time.  However, even assuming, arguendo, the Veteran received poor advice from the VA education help line, the Board is bound by the applicable law and regulations when determining entitlement to VA benefits.  The Board regrets that the Veteran may have been misinformed as to that amount of her potential eligibility for Post-9/11 GI Bill benefits and when she made her election for such benefits in lieu of MGIB.  Nevertheless, the fact remains that the effect of this election, to include the total amount of such benefits, is governed by the applicable statute and regulation that limits Post-9/11 GI Bill benefits to the amount of unused MGIB benefits when that election is made.  Stated another way, the Veteran's arguments essentially constitute a theory of equitable relief.  The Board is without authority to grant this appeal on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the undisputed facts of this case reflects the Veteran has no legal entitlement to the benefits sought on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Inasmuch as the Veteran made an irrevocable election of Post-9/11 GI Bill education program in lieu of benefits under the MGIB program, the benefit sought on appeal is denied.

Inasmuch as the amount of the Veteran's Post-9/11 GI Bill education benefits were properly calculated, the benefit sought on appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

 


Department of Veterans Affairs


